November 2 •Positive 15-Year Track Record –Top-Tier Returns to Shareholders –Proven Strong Operator –S&P Small-Cap –Stable Management; Long Tenure –Strong Corporate Governance •Disciplined Capital Deployment –Value Investor –Extensive Network & Deal Flow –Proven Success with Joint Ventures •High Quality Multifamily Portfolio –High Growth Sunbelt Region Focus –Young Portfolio (~ 15 years) –Two-Tier Market Strategy •Strong Balance Sheet –Capacity to Pursue Opportunities –Superior Ratios •Dividend Payout •Leverage •Fixed Charge –Debt Financing Covered through 2010 Talus Ranch, Phoenix, AZ Providence at Brier Creek, Raleigh, NC Strong Public Company Platform 3 Six+ Year Timeframe Inclusive of Recovery/Strong Market Cycle and Weakening Market Cycle Full Cycle Performance •MAA began re-positioning its portfolioin 2003 resulting in a profile that iswell positioned to compete favorablyin ‘up’ cycles while also holding upbetter in ‘down’ cycles •MAA’s operating platform has beensignificantly strengthened throughexpanded asset management focus,commitment to new technologies andimproved efficiencies •MAA’s average same-store NOIgrowth 2003 - 2009 (1st half) –Out-performing the sector mean –Strong relative performance in both‘up cycle’ and more recent ‘downcycle’ market environment –MAA has delivered third strongestoperating performance since 2003 4 Edge at Lyon’s Gate, Phoenix, AZ Eagle Ridge, Birmingham, AL Increased full year FFO guidance based on solid core performance Strong Third Quarter Results •FFO per share of $0.89; top-end of guidancerange •Same store physical occupancy at 96.0%;70 basis points ahead of prior year •Strong FFO results driven primarily by betterthan expected same store performance; NOIdown 2.1% on prior year comparison •Increased full year guidance $0.09 per share($3.74 mid-point); increase over prior year •Fixed charge coverage ratio at a third quarterrecord of 2.59; up from 2.49 at the same pointin prior year •Completed the renovation and repositioning of514 units capturing rent increases averaging10% •Mid-America Multifamily Fund II makes initialinvestment •New ancillary income programs drive 6.8%growth in fee income 5 Near-Term Outlook and 2009 Forecast •Leasing is expected to be challenged over the next few quarters as a result ofweak employment conditions –Weak pricing power has been off-set to some degree with strong occupancy andexpense performance (lower resident turnover) •As a result of marking rents to market over the course of 2009, until we cyclethrough the leases written in 2009 and begin to re-price inventory to what isexpected to be an improving pricing environment in mid to late 2010, the“math” will work against revenue performance over the next several quarters •Off-set to weak pricing trends captured through year-over-year improvement inoccupancy and expense performance will be more challenged in 2010 •More upside in ancillary fee programs in 2010 will help •Lower expense trends fueled by lower resident turnover is likely close to‘bottoming out’ •Expect to see positive momentum in revenues emerge late 2010 6 Source:Witten Advisors Recovery begins in 2010 and outlook very strong for 2011 and 2012 Strong Long-Term Outlook •Eventual recovery in employment trends will generate a rapid recovery in NOI –Pent-up demand; rapid growth of echo boomers; prime rental demographic •New apartment starts are predicted to hit a post-WW II low –Lack of financing; investment returns insufficient as construction costs stay robust •Single family home ownership likely to remain relatively constrained –Higher down-payments; tighter credit; higher mortgage interest rates •Home ownership currently 67.5% of households –Peaked at 69.5%; may revert to more sustainable 30 year level of 64.5% –Each 1% movement is 1.1 million households 7 National MSA Average 1.1% Sunbelt Region MSA Average 1.5% Employment Growth Projections 2009 - 2013 Annual Compounded Growth Rates MAA in 7 of the top 10 projected “Echo Boom Household” Markets: Dallas, Houston, Atlanta, Phoenix, Austin, South FL, Orlando. Source:Economy.com Well Positioned For Recovery Cycle •Positive demographic flows •Positive migration, immigration flows •Low business/living costs •Pro-business regulatory environment •Good access to global markets •Increasing port of entry for imports •Good transportation infrastructure •Access to skilled labor •Diversified industrial base with exposure to –Financial industries –Health/education –Global trade –Leisure travel –High tech –Logistics –Manufacturing 8 •85% of the properties owned by the Apartment REITSector are concentrated in 25 national markets •MAA’s markets - concentrated in the high growthSunbelt region, including a large presence in many ofthese “top 25” markets (58% of portfolio) as well asdiversification in other high growth secondary marketsthroughout the region - are forecast to out-perform Most Concentrated Markets Among The Multifamily REIT (sorted by # of units) 1.Baltimore/Wash D.C. 2.Los Angeles 3.San Francisco Bay Area 4.Atlanta * 5.Dallas/Ft. Worth * 6.New York Metro Area 7.Orlando * 8.Seattle 9.SE Florida * 10.Phoenix * 11.Tampa * 12.Boston 13.San Diego 14.Denver 15.Houston * 16.Philadelphia 17.Raleigh * 18.Austin * 19.Jacksonville * 20.Charlotte 21.Chicago 22.Inland Empire 23.Indianapolis 24.Nashville * 25.Richmond * MAA Market Source: Economy.com Positioned to Out-Perform - Demand 9 New
